PER CURIAM.
The trial court’s order summarily denying Smith’s successive and untimely motion for post-conviction relief is affirmed. Affirmance is without prejudice to Smith’s right to file a separate civil suit seeking injunctive or declaratory relief based on his challenge to his designation as a sexual predator. Connor v. State, 773 So.2d 1242 (Fla. 4th DCA 2000).
We certify conflict with the Second District and the Fifth District on whether a motion for post-conviction relief is a proper vehicle for this challenge. Those two districts have found that rule 3.850 is available. See King v. State, 911 So.2d 229 (Fla. 2d DCA 2005), and Kidd v. State, 855 So.2d 1165 (Fla. 5th DCA 2003).
GUNTHER, STONE and KLEIN, JJ., concur.